Citation Nr: 0639922	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to waiver of recovery of the overpayment of 
VA disability benefits in the original amount of $200.00, to 
include whether the overpayments were properly created.

2.  Entitlement to waiver of recovery of the overpayment of 
additional dependency compensation benefits in the original 
amount of $1,713.00, to include whether the overpayments were 
properly created.

(The issues of entitlement to service connection for service 
connection for skin rashes, an acquired psychiatric 
disability, osteoarthritis, prostate disability, 
cardiovascular disability, vision loss, a weight problem, 
shortening of the right leg, high cholesterol, and hepatitis 
C; entitlement to increased evaluations for polymyopathy 
involving the right ankle, left ankle, right hip, and left 
hip with a history of sarcoidosis; entitlement to extension 
of a temporary total evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond January 31, 2003; 
entitlement to special monthly compensation based on aid and 
attendance or housebound status; and, whether apportionment 
of the veteran's disability compensation in the amount of 
$100.00 monthly for the veteran's dependent child (M.S.) is 
appropriate will be the subject of separate Board decisions.)



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1974 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Committee denied the veteran's claim for 
waiver of recovery of overpayments in the amounts of $200.00 
and $1713.00.


FINDINGS OF FACT

1.  In January 2000, the RO advised the veteran that it would 
be withholding $100.00 from his benefits while a request for 
apportionment was being reviewed, and that the apportionment 
would begin on February 1, 2000 if the apportionment was 
allowed; he was told that he could avoid the chance of their 
being an overpayment by requesting an adjustment.

2.  In April 2000, a special apportionment of the veteran's 
benefits in the amount of $100.00 a month was allowed, 
effective from February 2000.

3.  In May 2000, the veteran was informed that there had been 
an overpayment of $200.00 to him as a result of the 
apportionment of his benefits.

4.  The Board has held in a separate decision that the 
apportionment of the veteran's compensation benefits was 
proper.

5.  The indebtedness in the original amount of $200.00 did 
not result from fraud, misrepresentation, or bad faith on the 
part of the veteran.

6.  The veteran was at fault in the creation of the $200.00 
overpayment.

7.  VA has recovered the overpaid benefit in the amounts of 
$200.00, and there is no issue as to whether financial 
hardship exists for the veteran.

8.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

9.  Denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.

11.  In October 2000, the veteran filed a Declaration of 
Status of Dependents (VA Form 21-686c) requesting additional 
compensation for M.R.D. as his dependent spouse.

12.  In May 2001, the amount of the veteran's monthly 
disability compensation was adjusted to include additional 
benefits for his dependent spouse (M.R.D.), effective from 
November 2000.

13.  After determining that the veteran's marriage to M.R.D. 
was not valid for VA purposes, the RO informed the veteran in 
January 2003 that the exclusion of M.R.D. had resulted in an 
overpayment of $1713.00.

14.  The indebtedness in the original amount of $1713.00 did 
not result from fraud, misrepresentation, or bad faith on the 
part of the veteran.

15.  Although the collection of the debt would not deprive 
the appellant of basic necessities, the veteran had no fault 
in the creation of the debt and recovery of the overpayment 
of additional dependency compensation benefits in the amount 
of $1713.00 would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of disability benefits in the amount of 
$200.00 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107(b), 5112(b)(10) (West 2002); 38 
C.F.R. §§ 3.105(g), 3.500(b)(2) (2006).

2.  Recovery of an overpayment of VA disability benefits in 
the amount of $200.00 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5107(b), 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965, (2006).

3.  The overpayment of disability benefits in the amount of 
$1,713.00 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107(b), 5112(b)(10) (West 2002); 38 
C.F.R. §§ 3.105(g), 3.500(b)(2) (2006).

4.  Recovery of the overpayment of VA disability benefits in 
the original amount of $1,713.00 would be contrary to the 
standard of equity and good conscience.  38 U.S.C.A. §§ 1503, 
1521, 5107(b), 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of Debt of $200.00

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran does not dispute the calculated amount of the 
original debt of $200.00.  He instead argues that the debt is 
not valid because the debt was created by RO error.  He 
asserts that the RO's April 2000 decision to apportion his 
benefits of $100.00 a month for his daughter (M.S.) was 
improper, and that any debt created by that decision was not 
valid.  In other words, he contends that that the creation of 
the debt at issue was the sole result of VA administrative 
error.  See 38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(2) (2006) (the effective date of reduction or 
discontinuance of benefits by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).

The record shows that the apportionment at issue was proper.  
A separate decision has been rendered by the Board that 
specifically holds that the apportionment of $100.00 was 
appropriate.  The record also shows the RO advised the 
veteran in a January 2000 letter it would be withholding 
$100.00 from his benefits while the request for apportionment 
was being reviewed, and that the apportionment would begin on 
February 1, 2000 if the apportionment was allowed.  In this 
regard, the veteran was advised that he could request an 
adjustment of his benefit payments in order to prevent the 
chance of being overpaid.  No such election was made by the 
veteran.  In April 2000, a special apportionment of the 
veteran's benefits in the amount of $100.00 a month was 
allowed effective from February 2000, which created an 
overpayment of the veteran's disability benefits in the 
amount of $200.00.  In view of the foregoing, the Board finds 
that the creation of the debt of $200.00 was valid.



Request for Waiver of Overpayment in the Amount of $200.00

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness when any one of the 
follow elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that the 
Committee appears to have determined that there was no 
indication that the debt of $200.00 was the result of fraud, 
misrepresentation, or bad faith on the veteran's part.  The 
Board agrees with that preliminary finding.  Therefore, there 
is no statutory bar to waiver of recovery of the overpayment.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran is at fault 
in this case.  As noted above, the veteran was clearly 
notified in the January 2000 letter that VA intended withhold 
$100.00 from his benefits while the request for apportionment 
was being reviewed, and that the apportionment would begin on 
February 1, 2000, if the apportionment was allowed.  That 
letter also advised the veteran that he could avoid the 
chance of there being an overpayment by electing to have his 
benefit payments adjusted.  The RO indicated that the 
withheld monies would be returned to him if the apportionment 
was ultimately denied.  However, despite being issued this 
warning about the potential of there being an overpayment and 
being provided a means to avoid such an overpayment, the 
veteran did nothing.  He does not contend otherwise.  

The next element to address is whether the collection of the 
$200.00 in overpaid disability benefits would deprive the 
appellant of his basic necessities.  At the time the 
overpayment was created, the pertinent financial information 
submitted by the veteran shows that his total monthly income 
from Social Security and VA payments was $1089.00, and that 
this approximate monthly expenses were $1059.00, which 
resulted in a net monthly income of $30.00.  Nevertheless, 
the record shows that the veteran's receipt of disability 
compensation at 70 percent has cleared his account of any 
remaining debt.  As the debt has already been repaid, there 
is no consideration as to whether repayment of the 
indebtedness would result in the veteran being unable to 
provide for life's basic necessities.  This question is moot 
and, accordingly, economic hardship is not a factor in favor 
of the veteran's claim for waiver.  

The Board next notes that the failure of the Government to 
insist upon its right to repayment of the debt of $200.00 
would result in the veteran's unjust enrichment at the 
expense of the Government.  The veteran was simply not 
entitled to that money as it was subject to apportionment.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the VA compensation program.  The 
money the veteran received was intended to compensate him for 
his minor child as well as any impairment in earning capacity 
due to his disabilities.  The $200.00 at issue was designated 
for his minor child.

There is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.  The January 2000 letter to the veteran clearly made 
him aware that he would be responsible for any overpayment 
stemming from the aforementioned apportionment proceedings.  
The letter thereby constructively informed the veteran that 
he should not rely on such payments ($100.00 per month) in 
order to meet expenses or incur additional expenses.  

Accordingly, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs any positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
in the amount of $200.00 is against equity and good 
conscience.  Thus, the claim is denied.

Validity of Debt of $1,713.00

As indicated above, the Board must first determine the 
lawfulness of the debt being appealed. The veteran does not 
dispute the calculated amount of the original debt of 
$1,713.00.  He has also not indicated that the debt at issue 
was created as the result of RO administrative error.  He 
does not find fault with the RO's original decision that 
granted his additional compensation for his dependent spouse.  
The veteran instead contends that he should not be 
liable/responsible for the debt at issue because he did 
nothing by action or inaction to create the debt.  He asserts 
that his marriage to M.R.D. and subsequent application to add 
her as a dependent was based on her telling him that she had 
no impediment to being married.  He says the debt at issue 
was created when he learned M.R.D. was married to another 
man, which invalidated marriage and created an overpayment of 
dependent spouse benefits (the debt at issue).  He states he 
was a completely innocent party and should not be held liable 
for the debt.  However, such an argument goes to the question 
of whether the waiver of the overpayment would be against 
equity and good conscience, which is discussed at length 
below.  The Board therefore finds that the creation of the 
debt of $1,713.00 was valid.

Request for Waiver of Overpayment in the Amount of $1,713.00

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness when any one of the 
follow elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that the 
Committee appears to have determined that there was no 
indication that the debt of $1,713.00 was the result of 
fraud, misrepresentation, or bad faith on the veteran's part.  
The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.

It is essentially contended by the veteran that the 
principles of equity and good conscience would support his 
request for a waiver, since he was not at fault in the 
creation of the overpayment and its collection would impose 
an undue hardship on him, particularly considering the 
severity of his physical disability.  

The pertinent facts of this case, and which are not in 
dispute, show that the veteran filed a Declaration of Status 
of Dependents (VA Form 21-686c) in October 2000 requesting 
additional compensation for M.R.D. as his dependent spouse.  
In May 2001, the amount of the veteran's monthly disability 
compensation was adjusted to include additional benefits for 
his dependent spouse (M.R.D.), effective from November 2000.  
In November 2001, M.R.D. reported that she and the veteran 
had been separated since September 2001, and that she wished 
to receive an apportionment of the veteran's benefits for 
herself and their daughter.  The veteran disagreed with a May 
2002 special apportionment decision that awarded M.R.D. 
apportioned benefits.  He argued that M.R.D. was not entitled 
to his VA benefits because his marriage to her had been 
invalidated by virtue of the fact that she had been married 
to another man since 1998 (prior to their September 2000), 
and that she had lied about this marriage.  In support of his 
contention, the veteran submitted court documents 
establishing that the marriage between the veteran and M.R.D. 
had been declared null and void ab initio as a result of 
M.R.D. committing the crime of bigamy.  He states that he did 
not learn about M.R.D.'s previous and existing marriage until 
several months after their wedding, which precipitated their 
separation.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board has 
considered all of the enumerated elements that were listed 
above.  However, while there is no evidence that recovering 
the overpayment at issue would result in financial hardship 
or that the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right, the Board finds 
that the issue of fault (or lack of fault) is more 
significant to the case.

VA's working definition of fault is "the commission or 
omission of an act that directly results in the creation of 
the debt" (Veterans Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard to the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

A person who is a recipient of VA compensation benefits must 
notify VA of all circumstances which will affect his 
entitlement to receive the benefit being paid.  The 
overpayment occurred because the veteran received additional 
dependency compensation for a woman who was not legally his 
wife.  However, as discussed above, the record establishes 
that the veteran had no knowledge of his wife's preexisting 
marriage when he filed his application for those additional 
benefits.  The veteran's actions did not contribute to the 
creation of the overpayment.  He was therefore not at fault 
in causing the overpayment.  There is also no evidence that 
VA was at fault in creating the overpayment.

The Board is cognizant of the veteran's contentions regarding 
his disabilities on his ability to repay the overpayment.  
However, there is no evidence that he would be forced to 
endure a lack of food, clothing, or shelter as the result of 
the collection of the debt.  Thus, there is no indication 
that recovery of the overpayment would cause undue hardship.  
There is also no evidence that the veteran's reliance on VA 
benefits at issue resulted in relinquishment of another 
valuable right.  

The Board has considered the fact that the monies at issue 
were designated to help the veteran provide for his spouse.  
Although his marriage to that woman was ultimately found to 
be null and void, there is no evidence that the funds were 
not utilized for their intended goal during the time that 
they continued to live together.  Therefore is not apparently 
clear that waiving the recovery of the overpayment result in 
unjust enrichment of the veteran at the expense of the 
Government. 

Based on the record in this case, the Board is persuaded that 
recovery of the overpayment at issue would be unfair.  The 
Board finds that under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), it would be 
unfair to recover the veteran's overpayment indebtedness in 
the amount of $1,713.00.  The end result would not be unduly 
favorable or adverse to the Government or the veteran.  
Accordingly, the veteran's request for waiver of an 
overpayment of additional dependency compensation benefits in 
the original amount of $1,713.00 is granted.

As a final note, the Board points out that, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims (the Court pointed out that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51)).  Therefore, the 
VCAA is not for application in this matter.

                                                                   
(The Order follows on the next page.).




ORDER

An overpayment of VA disability benefits in the original 
amount of $200.00 was properly created; the appeal is denied.  
Waiver of recovery of an overpayment of VA disability 
benefits in the original amount of $200.00 is denied.

An overpayment of additional dependency compensation benefits 
in the original amount of $1,713.00 was properly created; the 
appeal is denied.  Waiver of recovery of the overpayment of 
additional dependency compensation benefits in the amount of 
$1,713.00 is granted.



____________________________________________
GEORGE E. GUIDO JR
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


